  Case 11-43764            Doc 97    Filed 12/07/18 Entered 12/07/18 14:33:34        Desc Main
                                      Document     Page 1 of 13
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 11-43764-EW
                                                  §
  E. GERALDINE LOVE                               §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David R. Herzog, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $468,575.00             Assets Exempt:       $3,850.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $5,550.30           Without Payment:     $3,289,181.29

Total Expenses of
Administration:                   $19,340.79


        3)      Total gross receipts of $24,891.09 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $24,891.09 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 11-43764            Doc 97    Filed 12/07/18 Entered 12/07/18 14:33:34             Desc Main
                                      Document     Page 2 of 13

                                    CLAIMS            CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED          ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                          $0.00     $319,872.86        $319,872.86          $5,550.30
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $19,340.79          $19,340.79        $19,340.79
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA             $0.00             $0.00              $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00      $89,725.93          $89,725.93              $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)                   $0.00   $3,199,455.36       $3,199,455.36              $0.00

    Total Disbursements                     $0.00   $3,628,394.94       $3,628,394.94        $24,891.09

        4). This case was originally filed under chapter 7 on 10/27/2011. The case was pending
  for 0 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/19/2018                              By:    /s/ David R. Herzog
                                                        /Da    Trustee
                                                        vid
                                                        R.
                                                        Her
                                                        zog

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 11-43764            Doc 97        Filed 12/07/18 Entered 12/07/18 14:33:34                     Desc Main
                                          Document     Page 3 of 13
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                                      UNIFORM                         AMOUNT
                                                                         TRAN. CODE                      RECEIVED
Household goods located at 11315 E. 50 N, Knox, IN                        1229-000                        $24,891.09
TOTAL GROSS RECEIPTS                                                                                      $24,891.09

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM               CLAIMS             CLAIMS   CLAIMS               CLAIMS
NUMBER                             TRAN. CODE          SCHEDULED           ASSERTED ALLOWED                  PAID
     16       Illinois               4110-000                    $0.00     $319,872.86     $319,872.86     $5,550.30
              Department of
              Revenue
TOTAL SECURED CLAIMS                                             $0.00     $319,872.86     $319,872.86     $5,550.30


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                   CLAIMS   CLAIMS                   CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                 ALLOWED                 PAID
David R. Herzog,              2100-000                        NA      $3,239.11           $3,239.11        $3,239.11
Trustee
Arthur B. Levine              2300-000                        NA          $29.15            $29.15            $29.15
Company
International Sureties        2300-000                        NA          $56.62            $56.62            $56.62
Bank of Texas                 2600-000                        NA      $1,581.88           $1,581.88        $1,581.88
Green Bank                    2600-000                        NA          $21.53            $21.53            $21.53
First Federal Savings         2990-000                        NA      $3,500.00           $3,500.00        $3,500.00
Bank
Enterprise Law                3210-000                        NA     $10,912.50          $10,912.50       $10,912.50
Group, Attorney for
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA     $19,340.79          $19,340.79       $19,340.79
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

  CLAIM         CLAIMANT            UNIFORM                  CLAIMS          CLAIMS          CLAIMS        CLAIMS

UST Form 101-7-TDR (10/1/2010)
  Case 11-43764            Doc 97   Filed 12/07/18 Entered 12/07/18 14:33:34        Desc Main
                                     Document     Page 4 of 13

NUMBER                            TRAN. CODE   SCHEDULED      ASSERTED ALLOWED              PAID
     6        Internal Revenue      5800-000          $0.00    $89,725.93    $89,725.93     $0.00
              Service (p)
TOTAL PRIORITY UNSECURED CLAIMS                       $0.00    $89,725.93    $89,725.93     $0.00


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM        CLAIMS        CLAIMS   CLAIMS           CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED      ASSERTED ALLOWED              PAID
     1        Discover Bank         7100-000          $0.00     $2,513.00     $2,513.00     $0.00
     2        Quantum3 Group        7100-000          $0.00    $17,172.21    $17,172.21     $0.00
              LLC
     3        Midland Credit        7100-000          $0.00     $1,158.92     $1,158.92     $0.00
              Management, Inc.
              as agent for
     4        Midland Credit        7100-000          $0.00     $5,963.78     $5,963.78     $0.00
              Management, Inc.
              as agent for
     5        Midland Credit        7100-000          $0.00      $967.90       $967.90      $0.00
              Management, Inc.
              as agent for
     6a       Internal Revenue      7100-000          $0.00    $20,461.40    $20,461.40     $0.00
              Service (p)
     7        Capital One Bank      7100-000          $0.00    $10,595.42    $10,595.42     $0.00
              (USA), N.A.
     8        Capital One Bank      7100-000          $0.00     $3,376.72     $3,376.72     $0.00
              (USA), N.A.
     9        Capital One Bank      7100-000          $0.00     $2,399.59     $2,399.59     $0.00
              (USA), N.A.
     10       Cavalry Portfolio     7100-000          $0.00     $3,366.71     $3,366.71     $0.00
              Services, LLC
     11       Midland Credit        7100-000          $0.00     $1,501.68     $1,501.68     $0.00
              Management Inc
     12       Midland Credit        7100-000          $0.00     $1,408.01     $1,408.01     $0.00
              Management Inc
     13       Main Street           7100-000          $0.00     $2,975.28     $2,975.28     $0.00
              Acquisition
              Corp., assignee
     14       Pacific Indemnity     7100-000          $0.00   $497,750.00   $497,750.00     $0.00
              Company, Inc.
     15       Susan Johnson         7100-000          $0.00   $644,000.00   $644,000.00     $0.00
    16a       Illinois              7100-000          $0.00       $34.00        $34.00      $0.00
              Department of
              Revenue
     17       Talbots               7100-000          $0.00      $473.89       $473.89      $0.00
     18       Portfolio             7100-000          $0.00     $8,328.85     $8,328.85     $0.00
              Recovery
              Associates, LLC
     19       Spanierman            7100-000          $0.00   $752,080.00   $752,080.00     $0.00

UST Form 101-7-TDR (10/1/2010)
  Case 11-43764            Doc 97   Filed 12/07/18 Entered 12/07/18 14:33:34       Desc Main
                                     Document     Page 5 of 13

              Gallery, PSP
     20       Joe Berger            7100-000          $0.00 $1,222,928.00 $1,222,928.0    $0.00
                                                                                     0
TOTAL GENERAL UNSECURED CLAIMS                        $0.00 $3,199,455.36 $3,199,455.3    $0.00
                                                                                     6




UST Form 101-7-TDR (10/1/2010)
                                               Case 11-43764   Doc 97   Filed 12/07/18
                                                                                   FORM 1Entered 12/07/18 14:33:34                              Desc Main
                                                                          Document     Page
                                                               INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                          RECORD  13 REPORT                                                      Page No:    1              Exhibit 8
                                                                                    ASSET CASES

Case No.:                      11-43764-EW                                                                                             Trustee Name:                               David R. Herzog
Case Name:                     LOVE, E. GERALDINE                                                                                      Date Filed (f) or Converted (c):            10/27/2011 (f)
For the Period Ending:         11/19/2018                                                                                              §341(a) Meeting Date:                       12/05/2011
                                                                                                                                       Claims Bar Date:                            04/17/2012

                                    1                               2                        3                                 4                        5                                         6

                          Asset Description                       Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                       Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                    Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

 Ref. #
1       1/2 interest cash on hand                                        $100.00                              $0.00                                          $0.00                                            FA
2        1/2 interest checking account                                   $250.00                              $0.00                                          $0.00                                            FA
3        1/2 interest checking account North Bank                        $200.00                              $0.00                                          $0.00                                            FA
4        1/2 interest security deposit with landlord                     $625.00                              $0.00                                          $0.00                                            FA
5        Household goods located at 11315 E. 50 N,                  $24,891.09                        $24,891.09                                       $24,891.09                                             FA
         Knox, IN
6        Household goods in storage building 11315 E. 50                Unknown                               $0.00                                          $0.00                                            FA
         N, Knox, IN
7        Household goods at 1 N. Hamlin, #4, Park Ridge,                Unknown                               $0.00                                          $0.00                                            FA
         IL
8        Misc collectibles                                              Unknown                               $0.00                                          $0.00                                            FA
9        Books                                                          Unknown                               $0.00                                          $0.00                                            FA
10       1/2 interest paintings in storage                              $2,000.00                             $0.00                                          $0.00                                            FA
11       1/2 interest paintings by Richard Love                     $37,000.00                                $0.00                                          $0.00                                            FA
12       1/2 interest in outdoor sculptures                             Unknown                               $0.00                                          $0.00                                            FA
13       Women's clothing                                                $400.00                              $0.00                                          $0.00                                            FA
14       Costume jewelry                                                 $500.00                              $0.00                                          $0.00                                            FA
15       1/2 interest in wedding bands and watches                       $250.00                              $0.00                                          $0.00                                            FA
16       Firearms                                                       Unknown                               $0.00                                          $0.00                                            FA
17       Potential defamation claim against Christopher                 Unknown                               $0.00                                          $0.00                                            FA
         Yates
18       2003 Saturn                                                    $2,900.00                             $0.00                                          $0.00                                            FA
19       Golf cart                                                       $200.00                              $0.00                                          $0.00                                            FA
20       Office equipment                                                $500.00                              $0.00                                          $0.00                                            FA
21       1/2 interest landscaping equipment                             $2,500.00                             $0.00                                          $0.00                                            FA
22       Power of direction in land trust                          $425,000.00                                $0.00                                          $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                 Gross Value of Remaining Assets
                                                                    $497,316.09                      $24,891.09                                         $24,891.09                                       $0.00
                                           Case 11-43764                 Doc 97       Filed 12/07/18
                                                                                                 FORM 1Entered 12/07/18 14:33:34                            Desc Main
                                                                                        Document     Page
                                                                             INDIVIDUAL ESTATE PROPERTY    7 of AND
                                                                                                        RECORD  13 REPORT                                                    Page No:    2              Exhibit 8
                                                                                                   ASSET CASES

Case No.:                   11-43764-EW                                                                                                            Trustee Name:                               David R. Herzog
Case Name:                  LOVE, E. GERALDINE                                                                                                     Date Filed (f) or Converted (c):            10/27/2011 (f)
For the Period Ending:      11/19/2018                                                                                                             §341(a) Meeting Date:                       12/05/2011
                                                                                                                                                   Claims Bar Date:                            04/17/2012

                                1                                                2                          3                              4                        5                                         6

                       Asset Description                                       Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                       Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                    Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)


    Major Activities affecting case closing:
     07/26/2017     Preparation of TFR. Anticipate filing in next 30 days.


Initial Projected Date Of Final Report (TFR):          12/31/2014                          Current Projected Date Of Final Report (TFR):       09/30/2017               /s/ DAVID R. HERZOG
                                                                                                                                                                        DAVID R. HERZOG
                                               Case 11-43764            Doc 97  Filed 12/07/18
                                                                                           FORMEntered
                                                                                                   2       12/07/18 14:33:34                             Desc MainPage No: 1                   Exhibit 9
                                                                                  Document       Page 8 of 13
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          11-43764-EW                                                                                          Trustee Name:                      David R. Herzog
 Case Name:                        LOVE, E. GERALDINE                                                                                   Bank Name:                         Bank of Texas
Primary Taxpayer ID #:             **-***7203                                                                                           Checking Acct #:                  ******0089
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:              10/27/2011                                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/19/2018                                                                                           Separate bond (if applicable):

       1                2                                    3                                              4                                                 5                6                       7

   Transaction       Check /                               Paid to/                Description of Transaction                            Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                            Received From                                                                   Tran Code            $                $


01/24/2013            (5)      Estate of Richard H. Love                   1/2 payment of liquidation of marital property (related to    1229-000          $24,891.09                                  $24,891.09
                                                                           spouse's bankruptcy estate)
01/24/2013           3001      First Federal Savings Bank                  Administrative expense per order 1/9/13 - Docket 74           2990-003                                  $3,500.00           $21,391.09
                                                                           (Half 11-43764 - Half 11-43757)
01/24/2013           3001      VOID: First Federal Savings Bank            Administrative expense per order 1/9/13 - Docket 74           2990-003                              ($3,500.00)             $24,891.09
                                                                           (Half 11-43764 - Half 11-43757)
01/24/2013           3002      First Federal Savings Bank                  Administrative expense per order 1/9/13 - Docket 74           2990-000                                  $3,500.00           $21,391.09
                                                                           (Half 11-43764 - Half 11-43757) -- Replaces check 3001
                                                                           (printing error)
02/14/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                      $8.34           $21,382.75
03/14/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $31.17           $21,351.58
03/28/2013           3003      International Sureties                      Bond Payment                                                  2300-000                                     $38.13           $21,313.45
04/12/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $34.48           $21,278.97
04/30/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $33.25           $21,245.72
05/31/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $34.28           $21,211.44
06/28/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $33.12           $21,178.32
07/31/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $34.17           $21,144.15
08/30/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $34.12           $21,110.03
09/30/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $32.96           $21,077.07
10/31/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $34.01           $21,043.06
11/29/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $32.86           $21,010.20
12/31/2013                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $33.90           $20,976.30
01/31/2014                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $33.84           $20,942.46
02/28/2014                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $30.52           $20,911.94
03/31/2014                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $33.74           $20,878.20
04/02/2014           3004      International Sureties                      Bond Payment                                                  2300-000                                     $18.49           $20,859.71
04/30/2014                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $32.58           $20,827.13
05/30/2014                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $33.60           $20,793.53
06/30/2014                     Bank of Texas                               Account Analysis Fee                                          2600-000                                     $32.47           $20,761.06
                                                                                                                                        SUBTOTALS           $24,891.09             $4,130.03
                                               Case 11-43764      Doc 97  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2       12/07/18 14:33:34                    Desc MainPage No: 2                  Exhibit 9
                                                                            Document       Page 9 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         11-43764-EW                                                                            Trustee Name:                       David R. Herzog
 Case Name:                       LOVE, E. GERALDINE                                                                     Bank Name:                          Bank of Texas
Primary Taxpayer ID #:            **-***7203                                                                             Checking Acct #:                   ******0089
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:
For Period Beginning:             10/27/2011                                                                             Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                11/19/2018                                                                             Separate bond (if applicable):

       1                2                                 3                                         4                                          5                6                      7

   Transaction       Check /                         Paid to/               Description of Transaction                    Uniform           Deposit        Disbursement             Balance
      Date            Ref. #                      Received From                                                          Tran Code            $                 $


07/31/2014                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $33.50             $20,727.56
08/29/2014                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $33.44             $20,694.12
09/30/2014                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.31             $20,661.81
10/31/2014                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $33.34             $20,628.47
11/28/2014                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.21             $20,596.26
12/31/2014                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $33.23             $20,563.03
01/30/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $33.18             $20,529.85
02/27/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $29.92             $20,499.93
03/20/2015           3005      Arthur B. Levine Company              Bond Payment                                         2300-000                                  $14.78             $20,485.15
03/31/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $33.08             $20,452.07
04/30/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $31.96             $20,420.11
05/29/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.95             $20,387.16
06/30/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $31.83             $20,355.33
07/31/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.84             $20,322.49
08/31/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.79             $20,289.70
09/30/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $31.68             $20,258.02
10/30/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.69             $20,225.33
11/30/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $31.58             $20,193.75
12/31/2015                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.58             $20,161.17
01/29/2016                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.44             $20,128.73
02/29/2016                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $30.30             $20,098.43
03/16/2016           3006      Arthur B. Levine Company              Bond Payment                                         2300-000                                  $10.92             $20,087.51
03/31/2016                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.34             $20,055.17
04/29/2016                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $31.23             $20,023.94
05/31/2016                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.22             $19,991.72
06/30/2016                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $31.13             $19,960.59
07/29/2016                     Bank of Texas                         Account Analysis Fee                                 2600-000                                  $32.12             $19,928.47
08/30/2016           3007      Enterprise Law Group                  Compensation per order dated 8/30/16 (Docket #91)    3210-000                              $10,912.50                 $9,015.97
                                                                                                                         SUBTOTALS                 $0.00        $11,745.09
                                               Case 11-43764      Doc 97  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 14:33:34          Desc MainPage No: 3                    Exhibit 9
                                                                            Document      Page  10 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         11-43764-EW                                                                 Trustee Name:                       David R. Herzog
 Case Name:                       LOVE, E. GERALDINE                                                          Bank Name:                          Bank of Texas
Primary Taxpayer ID #:            **-***7203                                                                  Checking Acct #:                   ******0089
Co-Debtor Taxpayer ID #:                                                                                      Account Title:
For Period Beginning:             10/27/2011                                                                  Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                11/19/2018                                                                  Separate bond (if applicable):

       1                2                                 3                                         4                               5                6                        7

   Transaction       Check /                         Paid to/               Description of Transaction         Uniform           Deposit        Disbursement               Balance
      Date            Ref. #                      Received From                                               Tran Code            $                 $


08/31/2016                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $32.07                $8,983.90
09/30/2016                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.55                $8,969.35
10/31/2016                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.43                $8,954.92
11/30/2016                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $13.94                $8,940.98
12/30/2016                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.38                $8,926.60
01/31/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.40                $8,912.20
02/16/2017           3008      Arthur B. Levine Company              Bond Payment                             2300-000                                       $3.09                $8,909.11
02/16/2017           3008      VOID: Arthur B. Levine Company        Bond payment                             2300-003                                      ($3.09)               $8,912.20
02/16/2017           3009      Arthur B. Levine Company              Bond Payment                             2300-000                                       $3.45                $8,908.75
02/28/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $12.98                $8,895.77
03/31/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.35                $8,881.42
04/28/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $13.86                $8,867.56
05/31/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.30                $8,853.26
06/30/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $13.82                $8,839.44
07/31/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.26                $8,825.18
08/31/2017                     Bank of Texas                         Account Analysis Fee                     2600-000                                      $14.24                $8,810.94
09/15/2017                     Green Bank                            Transfer Funds                           9999-000                                   $8,810.94                   $0.00




                                                                                                             SUBTOTALS                  $0.00            $9,015.97
                                            Case 11-43764         Doc 97  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 14:33:34                               Desc MainPage No: 4                    Exhibit 9
                                                                            Document      Page  11 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          11-43764-EW                                                                                      Trustee Name:                         David R. Herzog
Case Name:                        LOVE, E. GERALDINE                                                                               Bank Name:                            Bank of Texas
Primary Taxpayer ID #:            **-***7203                                                                                       Checking Acct #:                      ******0089
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             10/27/2011                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/19/2018                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                     7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $24,891.09          $24,891.09                   $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00           $8,810.94
                                                                                      Subtotal                                                           $24,891.09          $16,080.15
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                $24,891.09          $16,080.15



                     For the period of 10/27/2011 to 11/19/2018                                                 For the entire history of the account between 01/24/2013 to 11/19/2018

                     Total Compensable Receipts:                      $24,891.09                                Total Compensable Receipts:                                $24,891.09
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $24,891.09                                Total Comp/Non Comp Receipts:                              $24,891.09
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $16,080.15                                Total Compensable Disbursements:                           $16,080.15
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $16,080.15                                Total Comp/Non Comp Disbursements:                         $16,080.15
                     Total Internal/Transfer Disbursements:            $8,810.94                                Total Internal/Transfer Disbursements:                      $8,810.94
                                               Case 11-43764       Doc 97  Filed 12/07/18
                                                                                      FORMEntered
                                                                                              2      12/07/18 14:33:34                                  Desc MainPage No: 5                      Exhibit 9
                                                                             Document      Page  12 of 13
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          11-43764-EW                                                                                         Trustee Name:                         David R. Herzog
 Case Name:                        LOVE, E. GERALDINE                                                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***7203                                                                                          Checking Acct #:                      ******6401
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        DDA
For Period Beginning:              10/27/2011                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 11/19/2018                                                                                          Separate bond (if applicable):

       1                2                                 3                                          4                                                         5                 6                       7

   Transaction       Check /                          Paid to/               Description of Transaction                                 Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                       Received From                                                                       Tran Code            $                   $


09/15/2017                     Bank of Texas                          Transfer Funds                                                    9999-000             $8,810.94                                       $8,810.94
09/29/2017                     Green Bank                             Bank Service Fee                                                  2600-000                                         $7.79               $8,803.15
10/31/2017                     Green Bank                             Bank Service Fee                                                  2600-000                                        $13.74               $8,789.41
07/24/2018           5001      David R. Herzog                        Trustee Compensation                                              2100-000                                     $3,239.11               $5,550.30
07/24/2018           5002      Illinois Department of Revenue         Distribution Dividend: 1.74; Account Number: ; Claim #:           4110-000                                     $5,550.30                  $0.00
                                                                      16; Amount Claimed: 319,872.86; Amount Allowed:
                                                                      319,872.86;

                                                                                         TOTALS:                                                             $8,810.94               $8,810.94                  $0.00
                                                                                             Less: Bank transfers/CDs                                        $8,810.94                   $0.00
                                                                                         Subtotal                                                                $0.00               $8,810.94
                                                                                             Less: Payments to debtors                                           $0.00                   $0.00
                                                                                         Net                                                                     $0.00               $8,810.94



                     For the period of 10/27/2011 to 11/19/2018                                                     For the entire history of the account between 09/15/2017 to 11/19/2018

                     Total Compensable Receipts:                            $0.00                                   Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                        $0.00                                   Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                          $0.00                                   Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:                  $8,810.94                                   Total Internal/Transfer Receipts:                           $8,810.94


                     Total Compensable Disbursements:                   $8,810.94                                   Total Compensable Disbursements:                            $8,810.94
                     Total Non-Compensable Disbursements:                   $0.00                                   Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                 $8,810.94                                   Total Comp/Non Comp Disbursements:                          $8,810.94
                     Total Internal/Transfer Disbursements:                 $0.00                                   Total Internal/Transfer Disbursements:                          $0.00
                                            Case 11-43764         Doc 97  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2      12/07/18 14:33:34                       Desc MainPage No: 6                    Exhibit 9
                                                                            Document      Page  13 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         11-43764-EW                                                                               Trustee Name:                         David R. Herzog
Case Name:                       LOVE, E. GERALDINE                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***7203                                                                                Checking Acct #:                     ******6401
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                       DDA
For Period Beginning:            10/27/2011                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/19/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $24,891.09           $24,891.09                     $0.00




                     For the period of 10/27/2011 to 11/19/2018                                         For the entire history of the case between 10/27/2011 to 11/19/2018

                     Total Compensable Receipts:                      $24,891.09                        Total Compensable Receipts:                                $24,891.09
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $24,891.09                        Total Comp/Non Comp Receipts:                              $24,891.09
                     Total Internal/Transfer Receipts:                 $8,810.94                        Total Internal/Transfer Receipts:                           $8,810.94


                     Total Compensable Disbursements:                 $24,891.09                        Total Compensable Disbursements:                           $24,891.09
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $24,891.09                        Total Comp/Non Comp Disbursements:                         $24,891.09
                     Total Internal/Transfer Disbursements:            $8,810.94                        Total Internal/Transfer Disbursements:                      $8,810.94




                                                                                                                        /s/ DAVID R. HERZOG
                                                                                                                        DAVID R. HERZOG
